This arbitration did not proceed on precise or clearly defined issues but took the form of working out a complete labor agreement. It is doubtful, therefore, that the arbitrator exceeded his authority. Inasmuch as the appellants have stipulated in open court, however, to delete from the arbitrator’s award the portion which the union found objectionable in its motion to vacate the award, we need not pass upon the propriety of the provision. Certainly this provision may be deleted under section 1462-a of the Civil Practice Act *1015without otherwise affecting the merits of the award. Order unanimously modified so as to delete the part of the award to which exception has been taken and, as so modified, the award is confirmed, without costs. Settle order on notice. Present — Peck, P. J., Cohn, Breitel, Bastow and Botein, JJ.